DETAILED ACTION
This is the first action on the merits for application 16/856,415 filed on 04/23/2020.  Claims 1-10 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “different radial height” as claimed in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a geometry deviating from the circular ring shape”. There is insufficient antecedent basis for this limitation in the claim; it is unclear which element has a circular ring shape.  
9 recites the limitation "the second friction lining" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “openings are formed to end at different radial heights” in line 1-2. It is unclear what applicant meant by “formed to end” and also radial height is not clear where height is measured from, the center outward or along a radial direction in cross sectional view. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miba (DE202018002101U1 cited from IDS) 
Miba discloses
Claim 1: a friction disc having a flat carrier ring (Fig.1, 5) which comprises a first surface (6 or 7) and a second surface (7 or 6), wherein a first annular friction lining (8) is arranged on the first surface, wherein the first annular friction lining comprises a geometry deviating from the circular ring shape (e.g. inner circumferential teeth has geometry that departs from circular shape or see annotated fig. below), wherein the carrier ring also comprises the geometry of the first friction lining (e.g. inner circumferential teeth has geometry that departs from circular shape or see annotated fig. below), each as viewed in the axial direction (4; Fig.1),  and/or wherein at least one opening (see annotated below) is formed in the first friction lining in the axial direction, which extends in the axial direction also through the carrier ring, wherein the opening is formed to start at the inner circumference or at the outer circumference of the carrier ring (as shown in Fig.2 below, the opening is extends through carrier and start at inner circumference) 

    PNG
    media_image1.png
    505
    629
    media_image1.png
    Greyscale

Claim 2: the friction disc according to claim 1, wherein a second friction lining (8) is arranged on the second surface (6 or 7) of the carrier ring; said second friction lining comprising the geometry of the carrier ring and the first annular friction lining that the opening is extends through carrier and start at inner circumference)
  Claim 3: wherein the first friction lining is a scatter-sintered friction lining (see ¶ [0033]-[0034]).
Claim 4: wherein the second friction lining is a scatter-sintered friction lining (see ¶ [0035]).
Claim 5: wherein the opening at least in some areas is formed to be semicircular or circle-segment-shaped (some areas where toward the peak of the teeth have circular segment).
Claim 6: wherein several openings (13, Fig.5) extending through the friction disc in the axial direction are formed.
Claim 7: wherein the at least one opening in the first friction lining extends across a radial width of the first friction lining, which amounts to between 50% and 90% of the total width of the first friction lining in the radial direction (e.g. as shown in Fig. 2; the radial width of the opening is about more than 50% the radial width of friction lining 8).
Claim 8: wherein the at least one opening in the second friction lining extends across a radial width of the second friction lining, which amounts to between 50% and 90% of the total width of the second friction lining in the radial direction (e.g. as shown in Fig. 2; the radial width of the opening 27 is about more than 50% the radial width of friction lining 8).
10:  wherein the several openings (13) are formed to end at different radial heights (¶ [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokune (US5975270) in view of Easton (US 5454454)

Claim 1: Tokune discloses a friction disc having a flat carrier ring (Figs.1-2, 2) which comprises a first surface (top 3 Fig.2) and a second surface (bottom 3), wherein a first annular friction lining (4) is arranged on the first surface, wherein the first annular friction lining comprises a geometry deviating from the circular ring shape (6), wherein the carrier ring also comprises the geometry of the first friction lining (5), each as viewed in the axial direction (as view in longitudinal direction) .

Tokune does not disclose wherein at least one opening is formed in the first friction lining in the axial direction, which extends in the axial direction also through the carrier ring; wherein the opening is formed to start at the inner circumference or at the outer circumference of the carrier ring.
Easton teaches friction disk (20, Fig.2 or Fig.4, 40) having at least one opening (26, Fig.2; or cutout portion of 20 that creates edges 42 in Fig.4) is formed in the first friction lining in the axial direction (e.g. longitudinal direction), which extends in axial direction through carrier ring (core plate of disk 20 in Fig.2 or core plate of disk 40 in Fig.4); the opening is formed to start at the outer circumference of a carrier ring (as shown in Fig.2 or 4; the cutouts start at outer circumference of carrier).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have at least one opening is formed in the first friction lining in the axial direction, which extends in the axial direction also through the carrier ring; the opening is formed to start at the outer circumference of the carrier ring as taught by Easton in the friction disc of Tokune in order to reduce cost by reducing the amount of material used.
Claim 2: Tokune and Easton as modified device disclose wherein a second friction lining(bottom 4 in Tokune) is arranged on the second surface of the carrier ring; said second friction lining comprising the geometry of the carrier ring (6 of Tokune) and the first annular friction lining that deviates from the circular ring shape (5 of Tokune),  and/or being formed with at least one opening  in the axial direction, which extends in the axial direction also through the carrier ring and the first friction lining (see Fig.2 above the openings extend through carrier and friction lining); wherein the opening (26 Fig.2 or 42 in Fig.4 of Easton) is formed to start at the outer circumference of the carrier ring (as shown in Fig.2 or 4 of Easton the opening formed at outer circumference of core plate of friction disk 20).
 5: Tokune and Easton as modified device disclose wherein the opening at least in some areas is formed to be semicircular or circle-segment-shaped (as shown in Fig.2 the cutout 26 has circle segment shaped or Fig.4: the cutouts 42 has circle segmented shaped)
Claim 6: Tokune and Easton as modified device disclose wherein several openings (e.g. the other cutouts on the right and bottom as shown in Fig.2 or 4 of Easton) extending through the friction disc in the axial direction are formed.
 Claim 7: Tokune and Easton as modified device disclose wherein the at least one opening in the first friction lining extends across a radial width of the first friction lining (6), which amounts to between 50% and 90% of the total width of the first friction lining in the radial direction (e.g. as shown in Fig. 2; radius of the opening 26 is about a little more than 50% the radial width of friction lining).
Claim 8: Tokune and Easton as modified device disclose wherein the at least one opening in the second friction lining extends across a radial width of the second friction lining, which amounts to between 50% and 90% of the total width of the second friction lining in the radial direction (e.g. as shown in Fig. 2; the radius of the opening 26 is about a little more than 50% the radial width of friction lining).
Claim 10:  Tokune and Easton as modified device disclose wherein the several openings are formed to end at different radial heights (e.g. length of 26 is different than length of cutout 32 in Fig.3)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokune (US5975270) and Easton (US 5454454) in view of Miba (DE202018002101U1 cited from IDS)

Claim 9: Tokune and Easton do not disclose the edges of the first and/or the second friction lining are formed to be beveled where these join the at least one opening.
Miba teaches the edges (17) of the first and/or the second friction lining (8) are formed to be beveled where these join the at least one opening (see fig.5 and claim 8).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have wherein the edges of the first and/or the second friction lining are formed to be beveled where these join the at least one opening as taught by Miba in the invention of Tokune and Easton in order to avoid damage to friction plate in the region of the openings (see ¶ [0012] of Miba)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobayashi (US 20080179161) discloses friction plate for wet clutch having semicircular groove see at least Fig.2.
Takayanagi (US 20080302625) discloses friction plate for wet clutch having semicircular groove see at least Fig.2.
Stope (DE10201724330) discloses clutch plate (40) has at least one recess (46) see Fig.4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659